 

The 30(b)(6) Deposition of

Lacaze Land Development, LLC

Through
MICHAEL LACAZE

In the Matter of
LACAZE LAND DEVELOPMENT

VS

DEERE & COMPANY, INC., ET AL

Taken On
NOVEMBER 12, 2020

 

 

 
mM FPF WW bd

O*

10
deck:
12
L3
14
LS
16

a |
18

19
20
Zk
Ad
235
24

as)

PO PF 0

1O

iO PF OO Pp

Case 1:19-cv-01477-DDD-JPM Document 58-5 Filed 01/28/21 Page 2 of 9 PagelD #: 531

44

And the problem was a wiper motor binding?

Yes, sir, that’s correct.

And what was wrong with the wiper motor?

He -- the tech did not -- he didn’t tell me. He
just changed it out.

Did it just stop working or was there anything
that happened to it in connection with work or
what?

No, sir. There was no damage to it. It just
quit working.

And the tech changed it out and that was covered
by warranty; is that correct?

Yes, sir.

All right. lLet’s take a look at 2019/3/26.

This looks like a service to replace a turbo
boot; correct?

Yes, sir.

What was the problem you were having there?

Loud noise coming from the turbo.

And when did that begin relative to this service
being done on March 26, 2019?

It’s impossible for me to answer an exact time
and date.

All right. That one maybe you can just give me

an estimate. Did it happen one day and did it

337-237-4434 goDEPO www.godepo.com

 
“~ OO UF bo

OO

10
11
12
L3
14
Le
16

Li]
18

19
20
21
Aa
23
24

25

O FP OO P

OO FP O F O FP OO Pp

Case 1:19-cv-01477-DDD-JPM Document 58-5 Filed 01/28/21 Page 3 of 9 PagelD #: 532

42

shut down and then you called for service, or
did you work it for awhile before --
No. Any time I had an issue, I immediately
called for service or brought the machine in.
Do you recall what type of job you were working
on at this time?
Probably a mulching job.
Do you know who it was for?
No, Sir, L don’t.
Do you recall what type of materials you might
have been mulching in terms of trees,
underbrush, pine, oak, et cetera?
No, Sir, I don’t.
Was this problem corrected by Doggett for you?
Yes, Sir.
And it again was charged to the warranty?
Yes, Sir.
So you didn’t pay anything out of pocket for it?
No, Sir.
All right. lLet’s look at 2019/06/20. Do you
recognize this again as a warranty job that was
done by Doggett for you?

MR. PHARIS:

Did you mark the last one?

L*J

 

 

MR. LAVELLE:

337-237-4434 goDEPO www.godepo.com

 
OJ

Ol

CO sl

10
11
ali
LS
14
Wa
16

Ld
18

L9
20
Bak
Z2
Zo
24

Aes

PO PP 0

Oo > Oo p -

a>

Case 1:19-cv-01477-DDD-JPM Document 58-5 Filed 01/28/21 Page 4 of 9 PagelD #: 533

08

And which air filters are you talking about?
The engine air filter.

Are there more than one air filter?

There 1s a small air filter that goes inside of
Che Dig aie filter, dnd, di’s all inside of) one
UNE ,

Would you do any other cleaning in terms of the
cooling package?

I would wash it out on the weekends and blow it
out dally.

When you say blow it out, what were using to
blow it out?

Compressed air.

Did you keep any records, any logs books, things
of that nature regarding that maintenance?

No, SiLr.

Was this machine used every day of your work
week?

Yes, Sir, it was.

And about how many hours a day?

 

Eight to ten.

You would use the machine eight to ten hours a
day every day?

(No verbal response).

I’m sorry, I didn’t hear you.

337-237-4434 goDEPO www.godepo.com

 
UJ

CO ~T HH UU eb

10
11
ee
Lo
14
15
L6
17
18
19
20
Zak
2
25
24

25

Case 1:19-cv-01477-DDD-JPM Document 58-5 Filed 01/28/21 Page 5 of 9 PagelD #: 534

39

Yes, Sir, that’s correct.

All right. And were you working it five days a
week?

Whenever it was running.

Well, I mean were you running the machine five
days a week?

I have the work -- I have the work to run the
machine five days a week.

Going back to when you first bought the machine
in August 31st, 2018 to the time you said you
quit using it in March or April of this year,
was that machine constantly in use?

Are you talking about the previous machine or
this machine?

This machine.

If it was -- if it was dry weather and not too

muddy and not in the shop, the machine worked.

I know you told me that the tornado that came in
December of 2019 blew away a lot of the paper or
receipts and invoices you had for your work and
For the maintenance on this machine; is that
correct?

Yes, Sir.

But do you have any of that electronically in

terms of maybe credit card accounts or --

337-237-4434 goDEPO www.godepo.com

 

 
NO

LW)

“a GD UW &

CO

1.0
Li
Le
13
14
iD
16

ce
LS

Lo
20
21
22
a3
24

Aaa

tO

Oo FP O Pp

Case 1:19-cv-01477-DDD-JPM Document 58-5 Filed 01/28/21 Page 6 of 9 PagelD #: 535

65

with anyone from Deere concerning this machine
or the mulcher?

No, Sir.

Was this mulcher the same mulcher that was on
the prior machine, or was it new when you bought
this machine?

No, it’s the same one from the prior machine.
What problems have you experienced with this
mulcher?

Repetitive mulching pump failure inside the
head.

All right. You said repetitive. How many times
has that been repaired?

Under warranty, I believe, five or six times
Since it was --

Going back to the first machine?

Yes, Sir.

And did the repair always involved replacement
of a pump or something else?

Yes, sir. It was complete replacement.

Was that always covered under warranty?

Yes, sir.

What about the Titan machine invoice, which
we’ve heard about but haven’t seen, do you know

where that 1s?

337-237-4434 goDEPO www.godepo.com

 

 
J)

Or

EO
Lh
doa
a
14
i5
16
a I
L6G
19
20
at
Ad
a3
24

ao

Case 1:19-cv-01477-DDD-JPM Document 58-5 Filed 01/28/21 Page 7 of 9 PagelD #: 536

125

 

 

CERTIFICATE

 

 

This certification is valid only for a
transcript accompanied by my original signature and
original required seal on this certificate.

I, SANDRA MARY SHANNON, Certified Court Reporter
in and for the State of Louisiana, as the officer

before whom this testimony was taken, do hereby

 

certify that MICHAEL RYAN LACAZE, after having been
duly sworn by me upon authority of R.S. 37:2554, did
testify on the 12th day of November 2020, at
Alexandria, Louisiana, as hereinbefore set forth in
the foregoing 124 pages; that this testimony was
reported by me in the stenomask reporting method,
was prepared and transcribed by me or under my
personal direction and supervision, and is true and

correct to the best of my ability and understanding;

that the transcript has been prepared in compliance
with the transcript format guidelines required by
Statute and rules of the board; that I am informed
about the complete arrangement, financial or
otherwise, with the person or entity making
arrangements for deposition services; that I have
acted in compliance with the prohibition on -

contractual relationships, as defined by Louisiana

331-237-4434 goDEPO www.godepo.com

 
10
11
Le
oO
14
15
16
Ly
18
19
i)
2
az
AS
24

a0

Case 1:19-cv-01477-DDD-JPM Document 58-5 Filed 01/28/21 Page 8 of 9 PagelD #: 537

126

Code of Civil Procedure Article 1434 and rules of
the board; that I have no actual knowledge of any
prohibited employment or contractual relationship,
direct or indirect, between a court reporting firm
and any party litigant in this matter, nor is there
any such relationship between myself and a party
litigant in this matter; that I am not related to
counsel or to any of the parties hereto, I am in no
manner associated with counsel for any of the
interested parties to this litigation, and I am in

no way concerned with the outcome thereof.

 

Sandra Mary Shannon, CCR, #2017014

331-237-4434 goDEPO www.godepo.com

 
OT +f

Or

10
ra
12
13
14
15
16
17
18
19
20
ZL
a2
23
24

20

Case 1:19-cv-01477-DDD-JPM Document 58-5 Filed 01/28/21 Page 9 of 9 PagelD #: 538

124

REPORTER’ S PAG!

 

 

LJ

I, SANDRA MARY SHANNON, Certified Court Reporter
in and for the State of Louisiana, the officer, as
defined in Rule 28 of the Federal Rules of Civil
Procedure and/or the Article 1434(B) of the
Louisiana Code of Civil Procedure, before whom this
proceeding was taken, do hereby state on the Record:

That due to the spontaneous nature of the
interaction and discourse of the proceeding, double-
dashes (--) have been used to indicate pauses,
Changes of thought and/or talkovers; that such is
the universally accepted method for a court
reporter’s transcription of a proceeding; that
double-dashes (--) do not indicate that words or
phrases have been left out of the transcript;

And that the spelling of any words and/or names

which could not be verified through reference
resources have been denoted with the parenthetical

phrase “(spelled phonetically) .”

 

sandra Mary Shannon, CCR, #2017014

337-237-4434 goDEPO www.godepo.com

 
